Title: To Thomas Jefferson from Gideon Fitz, 24 February 1807
From: Fitz, Gideon
To: Jefferson, Thomas


                        
                            Sir,
                            
                     Washington M.T. Feby. 24. 1807.
                        
                        On the 10 instant in a letter to you I enclosed one to Isaac Briggs Esqr;—I am fearful it may be delayed
                                in its passage; which induces me to write again.
                            Mr. Briggs left this about the 18 of November, and we have had no certain accounts of him since: it is
                                believed he left this with important dispatches from Genl. Wilkinson to the seat of Government, and that his route was
                                through the State of Georgia—We are more than solicitous to learn where he is.
                            The Surveying department is converging fast into embarrassment, the claimants of this Territory are
                                becoming anxious about their Plats for which certificates have been issued.
                            Under presumption that the surveying in the Territory of Orleans could not progress to advantage, or with
                                pollicy under the then existing circumstances; Mr. Briggs omitted to provide funds for that object, and consequently
                                those who have been surveying in that Territory are now envolved in dificulty. We have received several communications
                                from them expressive of their unpleasant situation—I am the person from whom they expect relief, which renders my
                                situation equally unhappy.
                            Burr has made his escape from this Territory, and we have no knowledge of what route he has taken; the
                                agitated state of the Public mind appears to be subsiding, I hope, to rest in eternal repose. 
                  I am sir, with due
                                respect Your obed. Huml. Servt.
                        
                            Gideon Fitz
                     
                        
                    